Madison 96th Assoc., LLC v 17 E. Owners Corp. (2016 NY Slip Op 08966)





Madison 96th Assoc., LLC v 17 E. Owners Corp.


2016 NY Slip Op 08966


Decided on December 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2016

Mazzarelli, J.P., Sweeny, Richter, Manzanet-Daniels, Feinman, JJ.


2589N 601386/03 108695/04

[*1] Madison 96th Associates, LLC, Plaintiff, —
v17 East Owners Corp., Defendant.
17 East Owners Corp., Plaintiff-Appellant, -against-Madison 96th Associates, LLC, Defendant-Respondent, 21 East 96th Street Condominium, Defendant.


Charles E. Boulbol, P.C., New York (Charles E. Boulbol of counsel), for appellant.
Schoeman, Updike & Kaufman LLP, New York (Charles B. Updike of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered June 11, 2015, which, to the extent appealed from as limited by the briefs, granted the in limine motion of defendant Madison 96th Associates, LLC to preclude the testimony of Frank Luzi, P.E., unanimously dismissed, without costs.
No appeal lies from an evidentiary ruling made before trial, either by right or by permission (see Matter of Grusetz , 248 AD2d 618 [1st Dept 1998]). Such a ruling is reviewable [*2]only in connection with an appeal from the judgment rendered after trial (see Weatherbee Constr. Corp. v Miele , 270 AD2d 182 [1st Dept 2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2016
CLERK